In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00109-CV
______________________________


PAUL PIERE, III, Appellant

V.

MARY PIERE AND VALERIE C. PIERE, Appellees



On Appeal from the 165th Judicial District Court
Harris County, Texas
Trial Court No. 2000-48967





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Paul Piere, III,  appeals the dismissal of his suit against Mary Piere and Valerie C. Piere.  Paul
sued Mary and Valerie, his sisters, alleging causes of action for fraud, conspiracy, and intentional
infliction of emotional distress arising from the disposition of the estate of their father, Paul Piere,
Jr.
	On April 1, 2002, the trial court signed an order dismissing the suit with prejudice, making
Paul's notice of appeal due by May 1, 2002. (1) See Tex. R. App. P. 26.1.  Paul filed his notice of
appeal on June 10, 2002.  Because the notice of appeal was not timely filed, this Court is without
jurisdiction over the appeal.
	The appeal is dismissed for want of jurisdiction.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	September 4, 2002
Date Decided:		September 5, 2002

Do Not Publish
1. Had Paul filed a timely motion for new trial, motion to modify the judgment, motion to
reinstate, or request for findings of fact and conclusions of law, the notice of appeal deadline would
have been July 1, 2002.  See Tex. R. App. P. 4.1(b); Tex. R. App. P. 26.1(a).  No such motion is
contained in the clerk's record.

:LsdException Locked="false" Priority="9" QFormat="true" Name="heading 3"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00043-CR
                                                ______________________________
 
 
                              CALVIN WAYNE BURNHAM,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 123rd
Judicial District Court
                                                             Panola County, Texas
                                                       Trial Court
No. 2005-C-0006
 
                                                   
                                               
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Calvin Wayne
Burnham appeals from his convictions by the trial court on four charges of
aggravated sexual assault of a child and four charges of indecency with a
child.  Burnham has filed a single brief,
in which he raises issues common to all of his appeals.[1]  He argues that the trial court committed
reversible error in considering evidence from a previous revocation hearing
when granting the States second amended motion to adjudicate guilt and in
admitting the results of a polygraph examination.  Burnham also complains that the evidence was
insufficient to establish that he violated any conditions of his community
supervision. 
            We
addressed these issues in detail in our opinion of this date on Burnhams
appeal in cause number 06-10-00038-CR. 
For the reasons stated therein, we likewise conclude that reversible
error has not been shown in this case.
            We affirm
the trial courts judgment.
                                    
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          December
14, 2010
Date Decided:             December
15, 2010
 
Do Not Publish           
 
 
 
 
 




[1]Burnham
appeals from four convictions for aggravated sexual assault of a child and four
convictions for indecency with a child, cause numbers 06-10-00038-CR through 06-10-00045-CR.